DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 24 is objected to because of the following informalities:  “is configured resiliently” in line 20 should read --is configured to resiliently--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: biasing element in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0098731 (Whitbrook et al.) in view of U.S. Patent Application Publication No. 2005/0002984 (Byrum et al.).
Regarding claim 20, Whitbrook et al. teaches a method of closing an artificial sphincter to form a closed loop (abstract; [0005]-[0006]; [0048]), wherein the artificial sphincter includes (a) a plurality of bodies (Figure 10, elements, 110) including a first terminal body and a second terminal body successively arranged from the first terminal body to the second terminal body, wherein each of the plurality of bodies (110) respectively includes a body magnet such that each of the plurality of bodies (110) are magnetically attracted toward each other ([0048]; see Figure 10); (b) a plurality of links Figure 10, links, 90) including a first terminal link and a second terminal link, wherein the plurality of links (90) respectively resiliently extend and connect between the plurality of bodies (110) and the first and second terminal links respectively extend from the first and second terminal bodies (see Figure 10; [0048]); (c) a coupling body (Figures 1 and 10, elements, 10) having a first end segment and a second end segment respectively connected to the first and second terminal links (90) (see Figure 10; [0048]); and (d) a coupling assembly (Figure 1, clasp structures, 20a and 20b), including: (i) a clasp having a first clasp portion (Figure 1, recess, 34b) and a second clasp portion (Figure 1, projection, 34a) respectively on the first and second end segments (see Figure 1), wherein the first and second clasp portions are configured to connect together along a central longitudinal axis from a disconnected state to a connected state in a predetermined orientation such that the plurality of bodies and the coupling body define a closed loop in a contracted state, wherein the closed loop is configured to resiliently expand from the contracted state toward an expanded state and is biased toward the contracted state (Figures 1 and 10; [0036]-[0039]; [0048]), and (ii) a coupling guide having a first guide portion on the first end segment and a second guide portion on the second end segment (see annotated Figure 1 below), the method comprising: (a) translating the first guide portion relative to the second guide portion along the central longitudinal axis so that the first clasp portion (34b) contacts the second clasp portion (34a) in an unlocked configuration; and (b) manipulating the first guide portion relative to the second guide portion in a first direction relative to the central longitudinal axis from the unlocked configuration to a locked configuration ([0038]-[0039]). Whitbrook et al. does not specify the first guide portion is rotated 

    PNG
    media_image1.png
    301
    487
    media_image1.png
    Greyscale

However, Byrum et al. teaches a method of closing an artificial sphincter to form a closed loop ([0002]; [0010]-[0011]; [0043]), wherein the artificial sphincter includes a band (Figures 16-23, band, 254) ([0069]); a coupling assembly, including: a clasp having a first clasp portion (Figures 16-23, legs, 224) and a second clasp portion (Figures 16-23, slots, 236 and ramps, 248) respectively at first and second ends of the band (254), wherein the first and second clasp portions (224, 236 and 248) are configured to connect together along a central longitudinal axis such that the band (254) and the coupling assembly define a closed loop ([0070][-[0072]; [0087]); and a coupling guide having a first guide portion (Figures 16-23, insert, 214) on the first end segment and a second guide portion (Figures 16-23, housing, 226) on the second end segment, the method comprising: translating the first guide portion (214) relative to the second Figures 18-21); and rotating the first guide portion (214) relative to the second guide portion (226) in a first direction about the central longitudinal axis from the unlocked configuration to a locked configuration to connect the first clasp portion (224) to the second clasp portion (236, 248) to form the closed loop around an anatomy of a patient ([0079]-[0082]; [0087]; see Figures 18-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coupling assembly of Byrum et al. as the coupling assembly of the artificial sphincter of Byrum et al., wherein the first guide portion is rotated relative to the second guide portion in a first direction about the central longitudinal axis from the unlocked to the locked configuration to connect the first and second clasp portions to form the closed loop, because Byrum et al. teaches such a configuration proves “a readily reversible…gastric band which can be fastened and unfastened without reducing the holding strength of the attachment mechanism” ([0010]).
Regarding claim 23.
Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0098731 (Whitbrook et al.) in view of U.S. Patent Application Publication No. 2012/0041458 (Paganon).
Regarding claim 24, Whitbrook et al. teaches an artificial sphincter (abstract; [0005]-[0006]; [0048]), comprising:(a) a plurality of bodies (Figure 10, elements, 110) including a first terminal body and a second terminal body successively arranged from the first terminal body to the second terminal body, wherein each of the plurality of bodies (110) respectively includes a body magnet such that each of the plurality of bodies (110) are magnetically attracted toward each other ([0048]; see Figure 10); (b) a plurality of links (Figure 10, links, 90) including a first terminal link and a second terminal link, wherein the plurality of links (90) respectively resiliently extend and connect between the plurality of bodies (110) and the first and second terminal links respectively extend from the first and second terminal bodies (see Figure 10; [0048]); (c) a coupling body (Figures 1 and 10, elements, 10) having a first end segment and a second end segment respectively connected to the first and second terminal links (90) (see Figure 10; [0048]); and (d) a coupling assembly (Figure 1, clasp structures, 20a and 20b), including: (i) a clasp having a first clasp portion (Figure 1, recess, 34b) and a second clasp portion (Figure 1, projection, 34a) respectively on the first and second end segments (see Figure 1), wherein the first and second clasp portions (34a, b) are configured to connect together from a disconnected state to a connected state in a predetermined orientation such that the plurality of bodies (110) and the coupling body (10) define a closed loop in a contracted state, wherein the closed loop is configured to resiliently expand from the contracted state toward an expanded state (Figures 1 and 10; [0036]-[0039]; [0048]), and (ii) a coupling guide having a first guide portion on the first end segment and a second guide portion on the second end segment, wherein the first and second guide portions are configured to be manipulated by a user relative to each other to thereby orient the first clasp portion (34b) relative and the second clasp portion (34a) to the predetermined orientation for connection in the connected state (see annotated Figure 1 above; [0036]-[0039]).
However, Paganon teaches an artificial sphincter (abstract; [0001]-[0002]; [0031]-[0033]) comprising, a band (Figures 1 and 4, band, 2) having first and second ends ([0035]; [0041]); a coupling assembly including a first clasp portion (Figure 4, locking means, 5) and a second clasp portion (Figures 1 and 4, locking means, 6) respectively on the first and second ends of the band (2), wherein the first and second clasp portions (5, 6) are configured to connect together from a disconnected state to a connected state in a predetermined orientation such that the band (2) and the coupling assembly (5, 6) define a closed loop in a contracted state ([0037]-[0041]); and a coupling guide comprising: a first rigid projection (Figure 4, grasping tab, 7) disposed on an outer periphery of the first end segment; and a second rigid projection (Figure 4, grasping tab, 8) disposed on an outer periphery of the second end segment, wherein the first and second rigid projections (7, 8) are configured to be manipulated by a user relative to each other to thereby orient the first clasp portion (5) relative and the second clasp portion (6) to the predetermined orientation for connection in the connected state ([0041]; [0111]; [0121]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling guide of Whitbrook et al. to include the first and second rigid projections on the respective outer 
Regarding claim 25, Whitbrook et al. in view of Paganon teaches all the limitations of claim 24. The modified sphincter of Whitbrook et al. and Paganon teaches at least one of the first and second rigid projections (Paganon, 7, 8) extends outwardly from the central longitudinal axis (see Paganon Figure 4; see discussion for claim 24).
Regarding claim 26, Whitbrook et al. in view of Paganon teaches all the limitations of claim 24. The modified sphincter of Whitbrook et al. and Paganon teaches the first rigid projection (Paganon, 7) is fixed relative to the first clasp portion (Whitbrook et al., 34b) and extends radially outwardly from the first end segment, wherein the second rigid projection (Paganon, 8) is fixed relative to the second clasp portion (Whitbrook et al., 34a) and extends radially outwardly from the second end segment, and wherein each of the first and second rigid projections (Paganon, 7, 8) is configured to be grasped and manipulated to thereby position the first clasp portion (Whitbrook et al., 34b) relative to the second clasp portion (Whitbrook et al., 34a) in the predetermined orientation (see Whitbrook et al., Figure 1; see Paganon, Figure 4 and [0041], [0111], [0121]; see discussion for claim 24).
Regarding claim 27, Whitbrook et al. in view of Paganon teaches all the limitations of claim 24. The modified sphincter of Whitbrook et al. and Paganon teaches one of the first and second rigid projections (Paganon, 7, 8) includes an annular rigid projection (Paganon: tab 8, [0041]; Figure 4).
claim 28, Whitbrook et al. in view of Paganon teaches all the limitations of claim 24. The modified sphincter of Whitbrook et al. and Paganon teaches the first clasp portion (Whitbrook et al., 34b) includes a first U-shape, the second clasp portion (Whitbrook et al., 34a) includes a second U-shape, and the first and second U-shapes are configured to longitudinally interlock in the connected state (see Whitbrook et al., Figure 1).
Regarding claim 29, Whitbrook et al. in view of Paganon teaches all the limitations of claim 24. The modified sphincter of Whitbrook et al. and Paganon further comprises a third rigid projection (Whitbrook et al., 34a) on the outer periphery of the second end segment (see discussion for claim 24; Whitbrook et al. teaches a projection 34a extends from each side of clasp part 20a, [0039]. Accordingly, one projection 34a is considered the “second clasp portion” and the other projection 34a is considered the “third rigid projection”.).
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 18 August 2020, with respect to the objections to claims 1, 13, 16, and 20, the rejections of claim 1 its dependents under 35 U.S.C. 102 and 103 citing at least Whitbrook et al. have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 12 June 2020 have been withdrawn. 
Applicant’s arguments, see pages 11-13, filed 18 August 2020, with respect to the rejection(s) of claim(s) 20 and its dependents under  35 U.S.C. 102 and 103 citing at least Whitbrook et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, 
Allowable Subject Matter
Claims 1, 2, 4, 9-11, 13-15, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the artificial sphincter of claim 1, comprising: a coupling assembly including first and second clasp portions configured to connect together from a disconnected state to a connected state in a predetermined orientation, and a coupling guide including first and second guide portions wherein one of the guide portions is configured to be translated along the central longitudinal axis toward the other guide portion while in an unlocked configuration, and is configured to be subsequently rotated about the central longitudinal axis into locking engagement with the other guide portion at the predetermined orientation, within the context of the remainder of claim 1. 
The closest prior art of record, Byrum et al. (cited above), teaches an artificial sphincter including a coupling assembly including first and second clasp portions configured to connect together in a predetermined orientation ([0070]-[0072]; [0079]; [0087]; see Figures 18-21; see rejection of claim 20 above), and a coupling guide including first and second guide portions, wherein the first guide portion is configured to be translated towards the second guide portion while the assembly is in an unlocked position and then rotated about the central longitudinal axis such that the first and second clasps are connected and locked in the predetermined orientation ([0079]-Figures 18-23). Byrum et al. does not teach both the first and second guide portions are configured to be rotated into locking engagement with each other at the predetermined orientation as well as the first and second clasp portions being connected in the predetermined orientation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the artificial sphincter of claim 30, wherein the second end segment includes the second, third, and fourth rigid projections positioned equiangularly on its outer periphery, within the context of the remainder of parent claims 24 and 29.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/CARRIE R DORNA/Primary Examiner, Art Unit 3791